Citation Nr: 1735934	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a right shoulder disability as secondary to service connected ankylosing spondylitis or ulcerative colitis with pouchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2012, the Veteran and his sister testified at a hearing before the Board.  A transcript is of record. 

The issue of entitlement to service connection for a right shoulder disability was remanded by the Board in November 2012 and again in June 2016 for additional development, including obtaining additional treatment records and a VA medical opinion.  That development having been completed, the case has returned to the Board.  

Finally, the Board notes that the June 2016 Board decision referred to the to the Agency of Original Jurisdiction (AOJ) the claims of entitlement to service connection for costochondritis (Tietze syndrome), as secondary to ankylosing spondylitis (raised in a January 2013 statement submitted on a VA Form 21-4142); entitlement to service connection for a left shoulder disability, as secondary to his service-connected ulcerative colitis with pouchitis and ankylosing spondylitis (raised in a February 2009 statement submitted on a VA Form 21-4142 and at the April 2012 Board hearing); entitlement to service connection for a neck disability, as secondary to his service-connected ulcerative colitis with pouchitis and ankylosing spondylitis (raised in a February 2009 statement submitted on a VA Form 21-4142 and at the April 2012 Board hearing); and entitlement to service connection for a bilateral knee disability, as secondary to his service-connected ulcerative colitis with pouchitis and ankylosing spondylitis (raised in a February 2009 statement submitted on a VA Form 21-4142 and at the April 2012 Board hearing).  Although a February 2017 memorandum from VA's Appeals Management Center (AMC) acknowledged these unadjudicated claims, it does not appear that the AOJ has, as yet, taken any actions pursuant to the Board's prior referrals.  Accordingly, as the Board does not have jurisdiction over these issues, they are again referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's has a right shoulder disorder that is related to his service-connected ulcerative colitis with pouchitis and ankylosing spondylitis.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, as secondary to the service-connected ulcerative colitis with pouchitis and ankylosing spondylitis, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current right shoulder pathology is related to his service-connected ulcerative colitis with pouchitis and/or ankylosing spondylitis, and therefore that service connection is warranted on a secondary basis. 

Under VA law, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

Here, there is no question that the Veteran has a current right shoulder disability, diagnosed as rotator cuff tear, status post repair, with degenerative acromioclavicular (AC) arthropathy.  See, e.g., June 2008 Baystate Medical Center Operative Report (reflecting a postoperative diagnosis of "Large degenerative and fairly delaminated posterosuperior cuff tear, right shoulder with degenerative AC arthropathy"); April 2009 VA Compensation and Pension Examination Report (reflecting a diagnosis of right shoulder tendonitis); October 2016 VA Medical Opinion Disability Benefits Questionnaire (DBQ) (providing a summary of the Veteran's current diagnosis and clinical history).  See also Allen, 7 Vet. App. at 448 (reflecting that the existence if a current disability is required to establish service connection on a secondary basis).

Moreover, there is medical evidence of record indicating a relationship between the Veteran's service-connected ulcerative colitis with pouchitis and ankylosing spondylitis, and his diagnosed right shoulder pathology.  See id.;  38 C.F.R. § 3.310.  In this regard, in an October 2008 letter, the Veteran's private treating rheumatologist, Dr. S.M.H., opined that the Veteran was "more likely" experiencing problems in his shoulder related to chronic inflammation affecting the rotator cuff tendon, noting that other potential contributing factors such as injuries or sports activities were not present in the Veteran's case.  See October 2008 Letter from S.M.H., M.D.  Dr. S.M.H. further attributed this "chronic inflammation" to the Veteran's service-connected ulcerative colitis with pouchitis, noting that the Veteran had sacroiliac joint inflammation (sacroiliitis) related to his colitis, and therefore that he "fulfilled the classification criteria for inflammatory[-]bowel[-]disease[-]related arthritis[,] or ankylosing spondylitis," which could impact his rotator cuff tendon.  See id.  In other words, Dr. S.M.H. indicated that the right shoulder problems were due to an inflammatory process related to the ankylosing spondylitis, which was initially set in motion by the ulcerative colitis.  See id.  See also August 2009 Rating Decision (granting service connection for ankylosing spondylitis as secondary to the Veteran's service connected ulcerative colitis with chronic pouchitis).  Significantly, the Veteran's treating orthopedic surgeon, Dr. S.E.K., effectively endorsed Dr. S.M.H.'s opinion concerning the effect of the Veteran's "inflammatory bowel disease" on his "chronic shoulder pathology," incorporating the October 2008 findings into the orthopedic surgery follow up record in an effort to explain the Veteran's difficulties recovering post rotator cuff surgery.  See November 2008 New England Orthopedic Surgeons, Inc. Progress Note.  

The Board finds Dr. S.M.H.'s October 2008 opinion to be especially probative as it represents the informed conclusions of a medical professional with relevant expertise and is underpinned by sufficient rationale, specifically that the Veteran's right shoulder pathology was affected by an inflammatory process, related to the service-connected ankylosing spondylitis, which was initially set in motion by the service-connected ulcerative colitis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, this opinion was based on S.M.H.'s familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).

Additionally, Dr. S.M.H.'s findings are further bolstered by medical treatises and articles submitted by the Veteran, which discuss shoulder involvement in cases of ankylosing spondylitis.  See September 2008 and November 2008 Submissions from the Veteran's Representative (including articles titled "Ankylosing Spondylitis" from the Journal of the American Academy of Family Physicians; "Ankylosing Spondylitis(AS)" from the Spondylitis Association of America; "High prevalence of symptomatic enthesopathy of the shoulder in ankylosing spondylitis" from the Journal of the American College of Rheumatology; and "What Is Ankylosing Spondylitis" from eHealthMD.com).  In this regard, the articles submitted by the Veteran state that ankylosing spondylitis is a systemic rheumatic disease and thus can lead to inflammation affecting other parts of the body in addition to the spine, and further reflect that that patients with ankylosing spondylitis may develop arthritis, pain, or stiffness in other locations of the body including the shoulders.  See id.  Additionally, these articles further reflect that shoulder involvement, including cases of rotator cuff tendonitis and acromioclavicular joint arthrosis, is common in individuals with ankylosing spondylitis.  See id.  

Significantly, the Board notes that the medical literature of record regarding any potential relationship between ankylosing spondylitis and shoulder tendonitis and/or acromioclavicular joint arthrosis is not dispositive by itself because it does not, standing alone, speak to the facts of the Veteran's case.  Nevertheless, the United States Court of Appeals for Veterans Claims has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314, 217 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  

Here, as discussed, the Veteran's treating rheumatologist, who is a specialists in diagnosing and treating diseases that affect the joints, muscles, bones, and immune system, opined that the Veteran's right shoulder pathology is related to chronic inflammation caused by his service connected ankylosing spondylitis and ulcerative colitis.  Accordingly, when viewed in combination with this medical opinion, the Board finds that the medical treatise evidence submitted by the Veteran constitutes probative evidence and provides "important support" for his claim.  See Mattern, 12 Vet. App. at 228.

The Board acknowledges the negative etiological opinion evidence of record in the form of the April 2009 VA examination report and the October 2016 VA medical opinion disassociating the Veteran's right shoulder pathology from any of his service-connected disabilities.  However, the March 2008 opinion failed to adequately account for the private medical opinion and additional medical treatise evidence supporting a relationship between the Veteran's right shoulder disorder and an inflammatory process initiated by the ankylosing spondylitis (which in turn was caused by the ulcerative colitis).  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  

For that reason, the Board determined that another VA opinion was warranted in order to address whether the Veteran's right shoulder disorder was caused or aggravated by his ankylosing spondylitis and/or ulcerative colitis, taking into consideration the opinion of his private treating rheumatologist and the treatise evidence discussing the relationship between ankylosing spondylitis and shoulder dysfunction.  See June 2016 Board Decision.  The October 2016 VA opinion, provided pursuant to the Board's remand, determined that Dr. S.M.H.'s October 2008 opinion was inconsistent with his prior findings, including an April 2008 letter in which Dr. S.M.H. stated that the Veteran's right shoulder problems involving his rotator cuff were "probably a separate issue" unrelated to the Veteran's inflammatory spine arthritis or spondylitis.  The VA examiner additionally determined that Dr. S.M.H. failed to account for the Veteran's "significant risk factor[s]" for developing a rotator cuff pathology, including "common wear and tear" during the performance of his occupational duties over many years as a letter carrier for the post office.  See October 2016 VA Medical Opinion DBQ.  The VA examiner thus opined that, in light of the occupational risk factors, the Veteran's right shoulder rotator cuff condition was likely related to right shoulder overuse.  The VA examine emphasized that there was "no evidence that this [V]eteran's rotator cuff condition is related to inflammatory arthritis."  Moreover, there was "no evidence that the rotator cuff condition is aggravated by the ankylosing spondylitis or ulcerative colitis."

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 vet. App. 614 (1992).  In this case, the Board declines to accept the October 2016 opinion regarding the etiology of the Veteran's right shoulder disability.  In this regard, the Board notes that the VA medical opinion relies upon purported inconsistencies between Dr. S.M.H.'s April 2008 notations that the Veteran's shoulder symptoms were "probably a separate issue" from his inflammatory joint pathology and the October 2008 finding that the "chronic inflammation" associated with the Veteran's ulcerative colitis and ankylosing spondylitis is affecting his right shoulder.  However, the Board does not find these determinations to represent contradictions.  Rather, the October 2008 opinion was rendered after extensive right shoulder orthopedic evaluation and treatment, including identification of and surgery to repair the "large through and through tear of [the Veteran's right] rotator cuff."  See April 2008 Baystate MRI and Imaging Center Report; June 2008 Baystate Medical Center Operative Report.  The October 2008 opinion, therefore, represents the fully informed conclusions of a medical professional specializing in the diagnosis and treatment of chronic joint and inflammatory conditions, as discussed.  By contrast, Dr. S.M.H. specifically framed the April 2008 findings in terms indicating a speculative diagnostic impression, rather than any more definitive findings.  See April 2008 Letters from S.M.H., M.D. (noting that the Veteran's "shoulder pain symptoms seem more typical for rotator cuff tendonitis and probably do not represent problems with joint arthritis").  See also Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (finding that a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  

Furthermore, as detailed above, in the October 2008 opinion, Dr. S.M.H. determined that the Veteran's right shoulder condition was being adversely affected by "chronic inflammation."  See October 2008 Letter from S.M.H., M.D.  And this determination was incorporated into the report of the Veteran's orthopedic surgeon in an attempt to account for the Veteran's difficulties with post-surgical rehabilitation of his right shoulder.  See November 2008 New England Orthopedic Surgeons, Inc. Progress Note (reflecting that the Veteran "not doing as well as" expected 5 months after his rotator cuff repair).  However, the October 2016 VA medical opinion failed to consider or address in any way these findings concerning the aggravating effects of the Veteran's service-connected disabilities on his shoulder disorder.  Instead, the VA examiner simply stated that there was "no evidence that the rotator cuff condition is aggravated by the ankylosing spondylitis or ulcerative colitis."  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  

Here, there is competent medical evidence in the form of Dr. S.M.H.'s October 2008 opinion providing a reasoned medical conclusion attributing the Veteran's current right shoulder pathology to his service-connected ulcerative colitis and ankylosing spondylitis.  Although there is a VA examination report and opinion of record that is unfavorable, the Board finds that, at the least, the evidence for and against the claims is in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right shoulder pathology is as likely as not attributable to his service-connected ulcerative colitis and ankylosing spondylitis.  And, under VA law, in such a circumstance, the claimant must prevail.  Id.  Therefore, service connection for a right shoulder disorder, diagnosed as rotator cuff tear, status post repair, with degenerative acromioclavicular (AC) arthropathy, is granted as secondary to his service-connected ankylosing spondylitis and ulcerative colitis with pouchitis.  See id.  See also 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.


ORDER

Service connection for a right shoulder disability, as secondary to the service-connected ankylosing spondylitis and ulcerative colitis with pouchitis, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


